DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/28/2019.
Claims 2 and 7 have been cancelled. Claims 1, 3 – 6, 8 – 10 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 6, 8 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) recite(s) “divide a character string into a plurality of fields…convert a character string included in each of the divided fields…into ASCII code…generate vector data…using the converted ASCII codes”. This judicial exception is not integrated into a practical application because the steps can be performed manually by one skill in the art. The claim limitations that can be performed using pen and paper falls within the “Mental Process” grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of “dividing, converting, and generating” can be performed by a piece of paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The steps “dividing, converting, and generating” amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The final product in the claim: vector data, does not show how it is an improvement compared to existing vector data in the technology. The claims are directed to an abstract idea.
In step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 1 such as “comprising at least one hardware processor”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to dividing, converting, and generating step, generic computer components cannot provide significantly more than the judicial exception.
Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “dividing, converting, generating” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The dependent claims 3-5, 8-10 do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “dimension of the vector data based on a set maximum length of a character string”, “convert a predetermined character… into a weighted ASCII code” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 1, 3 – 6, 8 – 10 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 6, 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott Wendt (U.S. 2014/0211931 A1) in view of Satoshi IKEDA (U.S. 2020/0184072 A1).
♦As per claims 1, 6,
Wendt discloses an apparatus, method for preprocessing a security log (paragraph 0067 of Wendt, data unusable), comprising at least one hardware processor (Fig. 1, paragraph 0036 of Wendt) configured to implement:
“a field divider (paragraph 0078 of Wendt “As raw data from the files generated by data logger 16 are harvested and transformed by the application program control by the report server 18”) configured to divide a character string of a security log into a plurality of fields on the basis of a structure of the security log” See paragraph 0082, 0084 of Wendt wherein the log files are broken into records [“Doing so requires retrieving binary encoded flat files, i.e., the log files, from the FTP server of the data logger 16 to create a local copy, parsing the local files and breaking them into individual records”, “the process of breaking down the file and inserting data into the various fields of the various tables of the database requires handling based on the explicit, specific version of the file”].
“an ASCII code converter configured to convert a character string included in each of the plurality of divided fields into ASCII codes” See paragraph 0082 of Wendt [“converting the binary data into ASCII data while converting unreadable formatted numbers into times”].
Wendt teaches “a vector data generator configured to generate vector data for each of the plurality of divided fields using the converted ASCII codes” in paragraph 0078 – 0079 wherein “A vector is the processing logic used by the communication server 14 to get the call from a VDN to a skill”, and “and vectors employed during the call”.
In case the Applicant disagrees, the Examiner provides another example.
IKEDA, in the same field of endeavor, discloses a method, system for log analysis including the teaching of:
Log includes character string: See Fig. 10, 1000c, paragraph 0139 of Ikeda wherein examples of log entry are provided in ASCII code.
Security log: paragraph 0223 of Ikeda (security information sources).
generate vector data for each of the plurality of divided fields using the converted ASCII codes: See paragraph 0070, 0077, 0078, 0080, 0082 0139 (ASCII) of Ikeda wherein feature vectors are identified.
wherein the ASCII code converter is further configured to convert a predetermined character among a plurality of characters included in the character string into a weighted ASCII code: See Fig. 5, 11 – 12, paragraph 0136 (training score), 0181, 0189, 0232, 0261 of Ikeda.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Ikeda into the invention of Wendt since both inventions were available and the combination would provide a technology capable of suitably determining importance of a log.
♦As per claims 3, 8,
“wherein the vector data comprises the converted ASCII codes and a length of the character string included in each of the plurality of divided fields” See paragraph 0084 of Wendt wherein “different file versions have differing field sizes and positions within the file”.
♦As per claims 4, 9,
“wherein dimension of the vector data is determined based on a set maximum length of a character string for each of the plurality of divided fields” See paragraph 0139, 0144 of Ikeda (dimensional feature vector).
♦As per claims 5, 10,
“wherein when a specific element among a plurality of elements included in the vector data corresponds neither to the converted ASCII codes nor to the length of the character string included in each of the plurality of divided fields, the vector data generator is further configured to set a value of the specific element to be zero on the basis of the determined dimension” See paragraph 0144, 0145, 0171 of Ikeda wherein “initial value for every element being “0”.

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant argues “independent claim 1 recites additional elements that integrate the alleged abstract idea into a practical application”. The Examiner respectfully disagrees.
The Additional step “convert a character string … into a weighted ASCII code” does not improve the claim into a practical application since one skill in the art still can mentally assign the weight to the ASCII code. The disclosure does not provide how the “weighted” is performed, therefore, it can be done mentally as any simple weighting factor. Applicant argues that the claim invention is about to solve the problem of “conventional preprocessing model to preprocess security logs analyzed relative positions of words in context included in a security log” and thus information included in the log “may be distorted when the security log is preprocessed”. However, nearly the entire claim appears to have been identified as reciting abstract ideas and as in MPEP 2106.05 “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements… In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.” Here, applicant has not pointed to any additional elements, alone or in combination, as providing the claimed improvement. It is not clear that sufficient details are provided of an improvement/solution such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution.” The Applicant didn’t provide/disclose anything from the spec that details how the solution to that identified problem is provided by the claimed limitations.
Applicant argues “the cited references, alone or in combination, fail to teach or suggest “... wherein the ASCII code converter is further configured to convert a predetermined character among a plurality of characters included in the character string into a weighted ASCII code” in combination with other elements of claim 1”. The Examiner respectfully disagrees.
As discussed above, in Fig. 5, 11 – 12, paragraphs 0136, 0181, 0189, 0232, 0261 of Ikeda, Ikeda discloses a training score is calculated/generated for each entry (Paragraph 0189 of Ikeda). A log entry can be converted into different formats including the ASCII code (0241, 0244, 0139 of Ikeda). Therefore, when a log entry is in the ASCII code and associated with a score, this ASCII code is equivalent to “weighted ASCII code” as in the claim invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161